Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 194-200 are pending and examined. Claims 1-193 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  David Kerr on 20 July 2022.

Claim Amendments
The application has been amended as follows: 

In claim 194, part i. replace the two instances of the limitation “identify” with --identity--.

In claim 194 part iii., remove the “,” following “12” and replace the limitation “35” with      --45--.


In claim 194 part iv. remove the “,” following the limitation “37”.
 
In claim 194, part 2., replace the limitation “, and” with --and/or-- prior to the limitation “cannabidolic” and replace the limitation “, CBCA synthase, and” with --and/or-- prior to the limitation “CBDA synthase”.

Claims 197 and 198 are cancelled.

In claim 199 remove the limitation “of” following the limitation “method” in line 1 and insert the limitation --the-- prior the limitation “high” in line 1.

In claim 199 part i. replace the limitation “identify” with --identity-- prior to the limitation “with SEQ ID NO: 22”.

In claim 199 part ii. delete the limitation “a nucleotide sequence, operably linked to a promoter, encoding” and remove the “.” following the limitation “SEQ ID NO:” and remove the “,” following the limitation “37”.

In claim 199, part iv. remove the “,” following the limitation “12”.

In claim 199, part 2. replace the “,” with --and-- following “(CBG)”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is Page et al and Hardman et al as cited in the Office action dated 16 April 2019 and which teaches that THCA and CBDA synthase have been overexpressed and that cannabinoids can be glycosylated, respectively.
However, neither of these references, nor the prior art, reasonably teach, suggest or provide motivation for removing trichome targeting signals from cannabinoid synthases as the trichome is the location where cannabinoids are endogenously produced.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 194-196 and 199-200 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662